DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 9-12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US Pub. 2017/0062360 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
In re claim 1, Chang et al. shows (fig. 1A, 2, 3) a chip package structure, comprising: a redistribution structure comprising a dielectric structure (103, 110), a redistribution line (107a; [0031]), and a seal ring structure (107b,128), wherein the redistribution line and the seal ring structure are in the dielectric structure, the seal ring structure continuously surrounds the redistribution line (see fig. 2), the seal ring structure comprises a first seal ring and a second seal ring (additional layers 107b, 128 described in [0035] or shown in fig. 3) over and electrically connected to the first seal ring, and the redistribution structure has a first sidewall, a first surface, and a second surface opposite to the first surface; a chip structure (102) over the first surface; a ground bump (described as ground terminal 126, shown as bump 126 in fig. 6A) over the second surface, wherein the first seal ring is between the ground bump and the second seal ring; and a conductive shielding film (105) covering the chip structure and the first sidewall of the redistribution structure, wherein the conductive shielding film, the seal ring structure, and the ground bump are electrically connected to each other [0033, 0034].
In re claims 2, 3, 5, 9, 10, Chang et al. shows (fig. 1A, 2, 3) the seal ring structure further comprises a conductive via structure (107c) in the dielectric structure and electrically connecting the first seal ring to the second seal ring, and the ground bump is under the conductive via structure. The conductive shielding film, the seal ring structure, and the ground bump are electrically insulated from the redistribution line and 

In re claim 11, Chang et al. shows (fig. 1A, 2, 3) a chip package structure, comprising: a redistribution structure comprising a dielectric structure )103, 110), a redistribution line (107a, [0031]), and a seal ring structure (107b, 128), wherein the redistribution line and the seal ring structure are in the dielectric structure, the seal ring structure continuously surrounds the redistribution line (see fig. 2), and the redistribution structure has a first top surface and a first bottom surface; a chip structure (102) over the first top surface; a ground bump (described as ground terminal 126, shown as bump 126 in fig. 6A) over the first bottom surface, wherein the ground bump is under the seal ring structure; and a conductive shielding film (105) covering the chip structure, the first top surface of the redistribution structure, and a second top surface, a first sidewall, and a second bottom surface of the seal ring structure (since 105 has a layer formed on top of the package, the shielding covers all surface that are below that layer-the claim does not require that the conductive shielding is formed “on” the second bottom surface).
In re claim 12, Chang et al. shows (fig. 1A, 2, 3) the conductive shielding film, the seal ring structure, and the ground bump are electrically connected to each other and are electrically insulated from the redistribution line and the chip structure [0033, 0034].
.

Allowable Subject Matter
Claims 4, 6-8, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re claim 16, the prior art references, alone or in combination, do not show a chip package structure, comprising: a redistribution structure comprising a dielectric structure, a redistribution line, and a seal ring structure, wherein the redistribution line and the seal ring structure are in the dielectric structure, the seal ring structure continuously surrounds the redistribution line, a ground bump over the first bottom surface, wherein the ground bump is under the seal ring structure; and a conductive shielding film covering the chip structure, the first top surface, the sidewall, and the first 
The closest prior art references include Chang et al. (US Pub. 2017/0062360 A1), Yu et al. (US 9,761,566 B1), Kita (US 2019/0035716 A1), Huang et al. (US Pub. 2018/0026010 A1), and Choi et al. (US Pub. 2018/0019211 A1). The references all disclose a shielding film covering a packaged chip structure and include some form of a seal ring structure. The references do not specifically disclose the ground bump is between a portion of the conductive shield film and the seal ring structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815